STATE OF LOUISIANA

COURT OF APPEAL, FIRST CIRCUIT

NO.

SENIORS' CLUB, L.L.C., A
LOUISIANA LIABILITY COMPANY,
SENIOR'S CLUB ADHC AND PCA
CENTER (LOUISIANA MEDICAID
PROVIDER NO. 17259),
SENIOR'S CLUB ADULT DAY
HEALTH (LOUISIANA MEDICAID
PROVIDER NO. 56088),
SENIOR'S CLUB (LOUISIANA
MEDICAID PROVIDER NO.
11460), MRS. KAREN R. MCCOY,
AND MR. T.J. MCCOY, JR.

VERSUS

STATE OF LOUISIANA, THROUGH
THE DEPARTMENT OF HEALTH AND
HOSPITALS; HON. KATHY H.
KLIEBERT, IN HER OFFICIAL
CAPACITY AS SECRETARY,
LOUISIANA DEPARTMENT OF
HEALTH AND HOSPITALS

2022 CW 0663

SEPTEMBER 26, 2022

 

In Re: Seniors’ Club LLC, Senior’s Club ADHC and PCA Center,

Senior’s Club Adult Day Health, Senior’s Club, Mr T.J.
applying for
Court,

McCoy, Jr. and Mrs. Karen R. McCoy,

supervisory writs, 19th Judicial District

Parish of East Baton Rouge, No. 630653.

 

BEFORE : THERIOT, CHUTZ, AND HESTER, JJ.
WRIT DENIED.
MRT

WRC
CHH

COURT OF APPEAL, FIRST CIRCUIT

ASD)

DEPUTY CLERK OF COURT
FOR THE COURT